July 30, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     CHRISTOPHER NORMAN, Appellant

NO. 14-12-00995-CV                          V.

          CHRISTOPHER HENKEL AND LISA HENKEL, Appellees
                 ________________________________

       This cause, an appeal from the judgment in favor of appellees, Christopher
Henkel and Lisa Henkel, signed July 31, 2012, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore
order the judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, Christopher Henkel and Lisa Henkel, jointly and severally.

      We further order this decision certified below for observance.